Perkins, J.
Suit upon promissory notes. Answer, that the notes were given for the consideration of spirituous liquors sold to defendant in 1856, which liquors.were not sold for sacramental, &c., purposes.
Demurrer to the answer overruled. Judgment for the defendants.
The judgment was clearly erroneous. The sale of the liquors was not illegal, and was a sufficient consideration for the notes.
Per Curiam.
The judgment is reversed with costs. Cause remanded, with instructions that the demurrer be sustained.